DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in each of lines 5, 7, and 11, the phrase "i.e.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 1, line 13, the acronym “ASD” is not defined.
Claim 1 recites the limitation "the original data sets" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the object" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,573,030 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of the patent claim all of the elements claimed in claims 1-6 of the instant application, except for:  the preamble of the patent recites “A method for artifact correction” vs. “A method for image improvement” as recited in the instant application; the patent recites, “acquiring a plurality of data sets associated with at least one low X-ray energy, and at least one high X-ray energy” vs. “acquiring a plurality of data sets associated with different energies of radiation following ray-driven paths” as recited in the instant application; the patent recites, “identifying sources of an artifact source image (ASI)” vs. “using a mathematical function to operate on the preliminary images generated in Step (2) to identify the sources of image degradation (ASI)” as recited in the instant application.  The claims of the instant application are broader and therefore anticipated by the claims of the patent.
Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,573,030 B2 in view of Benson et al. (USPN 8,503,750 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of the patent claim all of the elements except for “wherein image degradation is produced by a point in an object having high radiation attenuation; wherein the point in the object comprises a metal.”  Benson et al. teach this (see title, “Method and Apparatus For Reduction of Metal Artifacts in CT Images” and column 2, lines 22+ - stating this problem is “known”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the patent to include this, because the fact that metal has high radiation attenuation and produces image degradation is well known to those of ordinary skill in the art, as taught by Benson et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



June 29, 2021